DETAILED ACTION
Claims 1-19 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04/22/222 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 05/19/2040 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-19 are allowed.

	Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	determining a reference plane in the image data, the reference plane being at a predetermined relationship to the mesiodistal line and a mesiodistal center, the mesiodistal line comprising a line extending between a mesial side of the tooth crown and a distal side of the tooth crown; 
	determining an intersection curve based on an intersection of the reference plane and the tooth mesh, the intersection curve following a shape of the surface of the crown at the reference plane; 
	Xue (US 2018/0360567) teaches the modeling of teeth with a generating mesh and the determining of various tooth features (mesial-distal width, crown height, crown center) from the mesh. However, Xue fails to teach the determination of a reference plane and curve as claimed. 
	Claims 2-13 depend from claim 1 and are therefore also allowed.  

	Regarding claim 14, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	determining a reference plane in the image data, the reference plane crossing the internal reference point and the tooth mesh and being based on a predetermined reference plane instruction for locating the reference plane relative to the internal reference point for a given tooth;  
	determining an intersection curve based on an intersection of the reference plane and the tooth mesh, the intersection curve following a shape of the surface of the crown at the reference plane; 
	Xue (US 2018/0360567) teaches the modeling of teeth with a generating mesh and the determining of various tooth features (mesial-distal width, crown height, crown center) from the mesh. However, Xue fails to teach the determination of a reference plane and curve as claimed. 
	Claims 15-18 depend from claim 14 and are therefore also allowed.  

	Regarding claim 19, neither the closest known prior art, nor any reasonable combination thereof teaches: 
	determining a reference plane in the image data, the reference plane crossing the internal reference point and the tooth mesh and being based on a predetermined reference plane instruction for locating the reference plane relative to the internal reference point for a given tooth;  
	determining an intersection curve based on an intersection of the reference plane and the tooth mesh, the intersection curve following a shape of the surface of the crown at the reference plane; 
	Xue (US 2018/0360567) teaches the modeling of teeth with a generating mesh and the determining of various tooth features (mesial-distal width, crown height, crown center) from the mesh. However, Xue fails to teach the determination of a reference plane and curve as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666